DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled January 24, 2022 have been entered. Claims 2-13 and 15-21 are currently pending. Claims 2, 9, 16, and 19 have been amended. 

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.  
The arguments with regards to claims 2 and 9, while the claim has been amended the amendments only required the chamber to be positioned between and partially defined by a portion of the permeable material and some of the concave portion of the impermeable material- the key being partially the chamber of Kuntz of void space (22b in figure 3) is between the partially defined by the impermeable material  and the permeable at the exit point while the exit point is found on the curved side of the device.
The arguments with regard to claim 19 the arguments are persuasive and the amendments require a new rejection



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 in line 3 cites “the chamber” however no chamber is required by claim 19 or 16 from which it depends. In order to provide compact prosecution, the examiner understand the applicant to mean receptacle instead.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kuntz US 4747166.
With regards to claim 2, Kuntz discloses a urine collecting device (abstract) comprising:
  an impermeable material (or backing bottom layer that is impermeable, 36c, Col. 4 lines 33- 47) having a concave portion (the impermeable material is flexible and conforms to the user thereby creating a concave shape to accommodate the genital, Col 5 lines 60-68); a first layer of permeable material (or a permeable upper layer, 28c, Col. 4 lines 33-47); a second layer of permeable material positioned at least partially between the first layer of permeable material and at least a portion of the impermeable material (or core 40, Col. 4 lines 33-47); and a chamber of void space positioned at least partially within the concave portion of the impermeable material (the side of the urine collection device is curved see figure 2), the chamber being positioned between and at least partially defined by a portion of the second layer of permeable material and at least some of the concave portion of the impermeable material( the chamber is partially defined that exit point where the bore within the core meet and mates with the impermeable material in order to provide a water tight outlet, the bore with in the core may or may not contain a catheter (figure 2 shows a catheter while figure 3 shows a void) and Col 4 lines 33-47 in particular the last five lines note the opening  and part of the chamber defined by the second layer of permeable material and the impermeable material). 

With regards to claim 3, Kuntz discloses the device further comprises a port (or an adapter, 38) extending through the impermeable material to the chamber, the port being configured to transport urine from the chamber through the port (Col 4 lies 17-32).

With regards to claim 4, Kuntz discloses the device further comprises a receptacle defined at least partially by the first layer of permeable material, the receptacle being shaped to receive at least a head of a penis (the receptacle is formed by the first permeable layer which is placed in contact with the genitals, since Kuntz does not limit the device to one sex and notes the device is placed next to and conforms to the urethral opening the device will conform to the penis, Col 5 lines 60-68) , wherein the receptacle is configured to draw urine flowing from the head of the penis through the first layer of permeable material and the second layer of permeable material into the chamber when the head of the penis is disposed within the receptacle (Col. 6 lines 1-17 discloses the path the urine takes through the device).

With regards to claims 6, Kuntz discloses the urine collection device further comprising an opening (or exit point for the tube) in the impermeable material ( Col 4 lines 17-32) that is positioned generally opposite to the chamber (see figure  3 where the opening is at an opposite end of the chamber).  

With regards to claims 8, Kuntz discloses wherein a lip defining the opening of the receptacle, the lip including impermeable material (Col. 4: lines 9-16 disclose the formation of the lip to include the backing layer that is impervious as disclosed in Col. 4 lines 38-39).

With regards to claim 9, Kuntz discloses a urine collecting device (abstract) comprising:
  an impermeable material (or backing bottom layer that is impermeable, 36c, Col. 4 lines 33- 47) having a concave portion (the impermeable material is flexible and conforms to the user thereby creating a concave shape to accommodate the genital, Col 5 lines 60-68); a first layer of permeable material (or a permeable upper layer, 28c, Col. 4 lines 33-47); a second layer of permeable material positioned at least partially between the first layer of permeable material and at least a portion of the impermeable material (or core 40, Col. 4 lines 33-47); and a chamber of positioned at least partially within the concave portion of the impermeable material (the side of the urine collection device is curved see figure 2), the chamber being between and at least partially defined by a portion of the second layer of permeable material and at least some of the concave portion of the impermeable material (the chamber is partially defined that exit point where the bore within the core (or second porous material) meet and mates with the impermeable material in order to provide a water tight outlet, the bore within the core may or may not contain a catheter (figure 2 shows a catheter while figure 3 shows a void) and Col 4 lines 33-47 in particular the last five lines note the opening  and part of the chamber defined by the second layer of permeable material and the impermeable material); and a port (or an adapter, 38) extending through the impermeable material to the chamber, the port being configured to transport urine from the chamber through the port (Col 4 lies 17-32).

With regards to claim 10, Kuntz discloses the device further comprises a receptacle defined at least partially by the first layer of permeable material, the receptacle being shaped to receive at least a head of a penis (the receptacle is formed by the first permeable layer which is placed in contact with the genitals, since Kuntz does not limit the device to one sex and notes the device is placed next to and conforms to the urethral opening the device will conform to the penis, Col 5 lines 60-68) , wherein the receptacle is configured to draw urine flowing from the head of the penis through the first layer of permeable material and the second layer of permeable material into the chamber when the head of the penis is disposed within the receptacle (Col. 6 lines 1-17 discloses the path the urine takes through the device) and a vacuum is applied within the chamber via a tube connected to the port ( Col 6 lines 44-64 which discloses the use of vacuum). 
With regards to claim 11, Kuntz discloses the urine collection device further comprising an opening (or exit point for the tube) in the impermeable material ( Col 4 lines 17-32) that is positioned generally opposite to the chamber (see figure  3 where the opening is at an opposite end of the chamber).  

With regards to claim 13, Kuntz discloses wherein a lip defining the opening of the receptacle, the lip including impermeable material (Col. 4: lines 9-16 disclose the formation of the lip to include the backing layer that is impervious as disclosed in Col. 4 lines 38-39). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 12, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz US 4747166 in view of Wolff et al. US6740066 (hereafter referred to as Wolff). 
With regards to claim 16, Kuntz discloses a urine collecting device (abstract) comprising: an impermeable material (or backing bottom layer that is impermeable, 36c, Col. 4 lines 33- 47) having a concave portion (the impermeable material is flexible and conforms to the user thereby creating a concave shape to accommodate the genital, Col 5 lines 60-68); a first layer of permeable material (or a permeable upper layer, 28c, Col. 4 lines 33-47); a second layer of permeable material positioned between the first layer of permeable material and at least a portion of the concave portion of the impermeable material (or core 40, Col. 4 lines 33-47); a port (or an adapter, 38) extending through the impermeable material to the chamber, the port being configured to transport urine from the chamber through the port (Col 4 lies 17-32); 
an opening in the urine collection device (see the general opening in the device that is within the lip of the device, figure 1)  positioned opposite to at least some of the concave portion of the impermeable material (the opening is generally opposite the curved section, since this device is placed on the user it will curve with the user creating a curved bottom, Col 3 line 35-57) the opening being sized to receive a penis;
and a receptacle  of void space defined at least partially by the first layer of permeable material, the receptacle being shaped to receive at least the head of the penis inserted through the opening (the receptacle which is defined by the opening formed by the lip is formed by the first permeable layer which is placed in contact with the genitals, since Kuntz does not limit the device to one sex and notes the device is placed next to and conforms to the urethral opening the device will conform to the penis, Col 5 lines 60-68) , wherein the receptacle is configured to draw urine flowing from the head of the penis through the first layer of permeable material and the second layer of permeable material into the chamber when the head of the penis is disposed within the receptacle (Col. 6 lines 1-17 discloses the path the urine takes through the device).
Kuntz fails to disclose the opening is opposite the port.
Wolff teaches a vacuum urine collection device thereby being in the same field of endeavor with a tube that attached to the collection device directly opposite the user receiving side or opening of the device (in other words it attaches to the back side of impermeable layer and seen in Figure 5b, element 35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the “side” attachment of Kuntz to an “opposite” attachment as taught by Wolff in order to allow for user comfort and increased discreteness by not having an obvious bend in the connection line that is visible to a non-user by there being an apparent bulge in the user’s clothing.

	With regards to claim 17, Kuntz discloses a chamber of positioned at least partially within the concave portion of the impermeable material (the side of the urine collection device is curved see figure 2), the chamber being partially defined by a portion of the second layer of permeable material and a portion of the impermeable material (the chamber is partially defined that exit point where the bore within the core (or second porous material) meet and mates with the impermeable material in order to provide a water tight outlet, the bore within the core may or may not contain a catheter (figure 2 shows a catheter while figure 3 shows a void) and Col 4 lines 33-47 in particular the last five lines note the opening  and part of the chamber defined by the second layer of permeable material and the impermeable material).

With regards to claim 18, Kuntz discloses the chamber is void space positioned between the portion of the second layer of permeable material and the portion of the impermeable material defining the chamber ( the portions in the this claim refer to at least a portion of the materials that form the chamber, therefore only a portion of the chamber’s void space needs to be formed by the second porous material and impermeable layer (the chamber is partially defined that exit point where the bore within the core (or second porous material) meet and mates with the impermeable material in order to provide a water tight outlet, the bore within the core may or may not contain a catheter (figure 2 shows a catheter while figure 3 shows a void) and Col 4 lines 33-47 in particular the last five lines note the opening  and part of the chamber defined by the second layer of permeable material and the impermeable material).

With regards to claims 5, 15, and 21 Kuntz discloses wherein the first layer of permeable material includes a wicking material (applicant discloses wicking material to be cotton gauze or any wicking material the material of the upper layer is permeable while being hydrophobic is in order to resell or wick water away from the user and into the core (Col 4 lines 48-62). Kuntz fails to disclose the second layer of permeable material includes a web of spun material. Of note applicant define the spun material to be formed from nylon or polyester, and Kuntz discloses core can be a porous open-cell sponge structure (Col 5 lines 53-58).
Wolff teaches a vacuum urine collection device thereby being in the same field of endeavor with three layers, one of which is a spacing layer (or porous material layer) made from polyester that is in between the wicking and impermeable layers (Col. 6: lines 14-18, Wolff teaches polyester or open cell foam/ like materials maybe used to allow fluid flow thereby imply they are porous). 
It would have been obvious to one of ordinary skill in the art to have made the middle porous material layer of Kuntz using the specific polyester material of Wolff since polyester provides comfort to the user while not obstructing the fluid flow. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness, as per In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and also in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

With regards to claim 7 and 12, Kuntz discloses the urine collection device of claim 6 and 11 respectively. Kuntz fails to disclose wherein a portion of the first layer of permeable material is positioned opposite to the opening and adjacent to the portion of the second layer of permeable material defining the chamber.
Kuntz teaches the opening in the side of the device which prevents first porous material from being opposite to the opening (see figure 1 where the tube / opening is located on the side of the device instead of opposite the first material).
Wolff teaches a vacuum urine collection device thereby being in the same field of endeavor with a tube that attached to the collection device directly opposite the user receiving side or opening of the device (in other words it attaches to the back side of impermeable layer and seen in Figure 5b, element 35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the “side” attachment of Kuntz to an “opposite” attachment as taught by Wolff in order to allow for user comfort and increased discreteness by not having an obvious bend in the connection line that is visible to an non-user by there being an apparent bulge in the user’s clothing.

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duperret et al. US 56954853 in view of Elson et al. US 2005/0101924 A1. 

With regards to claim 16, Duperret discloses a urine collecting device (abstract) comprising: an impermeable material (18 figure 1, Col. 4 lines 1-9) having a concave portion (see figure 1 and the impermeable material is flexible and conforms to the user thereby creating a concave shape to accommodate the genital); a first layer of permeable material (16, Col. 4 lines 1-9); a second layer of permeable material positioned between the first layer of permeable material and at least a portion of the concave portion of the impermeable material (14, Col. 4 lines 1-9); 
an opening in the urine collection device (see the general opening in the device which forms the top of the chamber/ cavity 19, figure 1)  positioned opposite to at least some of the concave portion of the impermeable material (the opening is generally opposite the curved section, the opening being sized to receive a penis (see figure 1);
and a receptacle (or cavity 19, figure 1) of void space extending into the urine collection device from the opening and defined at least partially by the first layer of permeable material, the receptacle being shaped to receive at least a head of a penis (figure 1, Col. 4 lines 1-9) , wherein the receptacle is configured to draw urine flowing from the head of the penis through the first layer of permeable material and the second layer of permeable material when the head of the penis is disposed within the receptacle (figure 1, Col. 4 lines 1-9).
Duperret fails to disclose a port extending through the impermeable material, the port being configured to transport urine through the port and thay the urine to drawn into the port once it passes the first and second permeable layers.
Elson discloses a similar urine collection device as Duperret thereby being in a related field of endeavor (abstract) of note Elson also has a layer of absorbent material found within the device [0018] making it more similar to Duperret. Elson teaches a port which is opposite the opening (figure 1) which allows the port to receive the urine [0023].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added a port of Elson to the device of Duperret in order to allow for a longer wear time and draw the urine away from the user instead of creating a damp environment (Elson [0016]).

With regards to claim 19, Duperret discloses the receptacle is defined at least partially by two opposing portions of the first layer of permeable material (material 16 lines chamber 19, Col 4 lines 1-9).
Duperret fails to disclose wherein the opening extends through the impermeable material that is positioned generally opposite to the port and the receptacle is defined at least partially by two opposing portions of the first layer of permeable material.
	Elson discloses a similar urine collection device as Duperret thereby being in a related field of endeavor (abstract) of note Elson also has a layer of absorbent material found within the device [0018] making it more similar to Duperret. Elson teaches a port which is opposite the opening and formed by/ extends through the impermeable layer (figure 1, [0074]) which allows the port to receive the urine [0023].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added a port of Elson to the device of Duperret in order to allow for a longer wear time and draw the urine away from the user instead of creating a damp environment (Elson [0016]).

	With regards to claim 20, Duperret discloses wherein a portion of the first layer of permeable material is positioned opposite to the opening and adjacent to the portion of the second layer of permeable material defining the chamber (see figure 1 which shows a portion of 16 opposite the opening and adjacent to material 14 and defining the receptacle – please see 112.b interpretation above regarding apparent typo with chamber instead of receptacle).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki US 7220250 B2 discloses a multi-layer urine vacuum device that has a chamber filled with a spacer to prevent collapse of the chamber, while not cirectly related because of the spacer within the chamber the layers and function is pertinent.
Lawrence US 5678564 discloses a multi-layer urine vacuum device with a chamber having a void but is specified for females instead of males.
SU 2018/0200101 A1 discloses urine collection device without a second porous material layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781